Citation Nr: 1544603	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  14-31 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Louisiana Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel


INTRODUCTION

The appellant served in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  The appeal was certified to the Board by the RO in New Orleans, Louisiana.  

In preparing to decide the issues on appeal, the Board has reviewed the contents of the Veteran's "Virtual VA" and Veterans Benefit Management System (VBMS) claims files.  Some VA treatment records are located in Virtual VA, and the Appellant's appeal brief is located in VBMS.  All records are now in these electronic systems.

The Appellant initially requested a travel board hearing, but withdrew the request in a January 2015 letter. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from disease or injury incurred in or aggravated in the line of duty, or any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from injury (but not disease) incurred in or aggravated in the line of duty.  38 U.S.C.A. §§ 101(21), (24 , 106 (West 2014); 38 C.F.R. § 3.6(a), (d) (2015).  ACDUTRA includes full-time duty performed for training purposes by members of the National Guard of any state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(3). 

Additionally, National Guard duty is distinguishable from other Reserve service in that a member of the National Guard may be called to duty by the governor of their state.  "[M]embers of the National Guard only serve the federal military when they are formally called into the military service of the United States [and a]t all other times, National Guard members serve solely as members of the State militia under the command of a state governor."  Allen v. Nicholson, 21 Vet. App. 54, 57 (2007).  Therefore, to have basic eligibility for veterans' benefits based on a period of duty as a member of a state National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States, see 10 U.S.C. §12401, or must have performed "full-time duty" under the provisions of 32 U.S.C. §§ 316, 502, 503, 504, or 505.  Id.  

In this case, the Appellant served in the National Guard.  It is not clear that all dates of Federal service have been verified.

Second, the Appellant claims her current psychiatric disorders are related to a sexual assault that occurred during training.  See November 2011 Appellant Statement.  Therefore, a remand is also required to provide the Appellant with additional notice.  Where a PTSD claim is based on an in-service personal assault, evidence from sources other than service records may serve to corroborate the account of the stressor incident.  In such cases, VA is expressly required by regulation to advise a claimant that evidence from sources other than her service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and thereafter allow her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  38 C.F.R. § 3.304(f)(5).  A review of the record indicates that the Appellant has not yet been provided with the required notification and an opportunity to respond.  This must be accomplished on remand, given the nature of her contentions.

Third, a remand is required to clarify the dates of the alleged sexual assault.  The claims file contains conflicting statements as to when the assault occurred.  In a November 2011 statement, the Appellant indicated the assault occurred in July 1988.  However, in a May 2013 statement, the Appellant indicated the assault occurred in June 1980.  Third party statements also provide conflicting evidence as to when the assault occurred.  See, e.g., May 2012 Interview Transcript (alleging assault occurred in 1980); December 2011 Lay Statement (alleging the assault occurred in July 1988).  On remand, the AOJ should ask the Appellant to clarify when the assault occurred.

Fourth, a remand is required to obtain potentially outstanding records.  The Appellant has stated that she contracted a sexually transmitted disease (STD) as a result of the sexual assault.  See May 2012 Appellant Statement.  There are currently no diagnostic or treatment records for an STD in the Appellant's claims file.  On remand, the AOJ should attempt to obtain these diagnostic or treatment records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should send the Appellant a letter to accomplish the following:

a.  Provide notice in connection with her claim for service connection for PTSD based on in-service personal assault. The letter should (1) inform her of the information and evidence that is necessary to substantiate the PTSD claim based on personal assault; (2) inform her about the information and evidence that VA will seek to provide; and (3) inform her about the information and evidence that she is expected to provide.

Specifically, this letter should be compliant with 38 C.F.R. § 3.304(f) , advising the Appellant of specific examples of alternative forms of evidence to corroborate her account of an in-service assault and that behavioral changes may constitute credible supporting evidence of the stressor. 

She should thereafter be provided the opportunity to furnish this type of evidence and/or to advise VA of potential sources of such evidence.

b.  Obtain clarification from the Appellant as to when the alleged assault occurred, as she has alleged it occurred in both June 1980 and July 1988.

c.  Request the Appellant identify the treatment provider for her sexually transmitted disease (STD) and provide authorization for VA to obtain those records, as the Appellant has alleged she contracted an STD as a result of the assault.

2.  Based on the clarification from the Appellant as to when the alleged sexual assault occurred, the AOJ should determine whether, at that time, the Appellant was on  federalized service for VA purposes.  Specifically, confirm federal service for June 1980 and July 1988.

3.  Contingent upon finding the alleged assault occurred during active duty training that was federal, provide the Appellant a VA examination to determine the nature and etiology of any current psychiatric disorder that may be present.  The Board notes that the Appellant's November 2011 claim for compensation indicated her bipolar disorder and depressive disorder began in 1978.

The examiner is requested to review all pertinent records associated with the claims file, including the Appellant's service treatment and personnel records, post-service medical records, and statements.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including PTSD sub scales.

The examiner is requested to identify all current psychiatric disorders.  The examiner should specifically indicate whether the Appellant has bipolar disorder, depressive disorder, and/or PTSD. 

For each diagnosis identified other than PTSD, the examiner should state whether it is at least as likely as not (50 percent probability or greater) that the disorder manifested in service or is otherwise causally or related to her federal service, to include the alleged assault. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  After completing the actions detailed above, readjudicate the claim remaining on appeal.  If the claim remains denied, a supplemental statement of the case must be provided to the Appellant and her representative.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




